             Case 4:21-cr-00156-DC Document 1 Filed 03/11/21 Page 1 of 3

                                                                                       FILED
                               UNITED STATES DISTRICT COURT
                                                                                            MAR 112021
                                WESTERN DISTRICT OF TEXAS
                                      PECOS DIVISION                                CLERK U     DL1CT COURT

                                                                                                 DEPUTY cL
  UNITED STATES OF AMERICA,                          §

             Plaintiff,                              §
                                                         N(p-2RC R                1   56
                                                     §   SEALED
 V.
                                                     §   INDICTMENT
                                                     §
 1. MARIA SOCORRO AVILA,
                                                     §   [Count one: 8 U.S.C. § 1324(a)(1)(A)(v)(I)
 2. CORNELIA SHIREY,
                                                     §   & (B)(i), Conspiracy to Transport
                                                     §   Illegal Aliens]
              Defendants.                                [Count two: 8 U.S.C. § 1324(a)(l)(A)(v)(II)
                                                     §
                                                     §   & (B)(ii), Aiding and Abetting the
                                                     §   Transportation of Illegal Aliens]
 THE GRAND JURY CHARGES:


                                               COUNT ONE
                               [8 U.S.C. § 1324(a)(1)(A)(v)(I) & (B)(i)]

      From on or about July 12, 2020, to on or about August 15, 2020, in the Western District of

Texas, the Defendants,

                                1. MARIA SOCORRO AVILA, and
                                      2. CORNELIA SIIIREY,

did knowingly and intentionally combine, conspire, confederate, and agree with other known and

unknown to the Grand Jury, to commit the following offense against the United States: to transport

and move, and attempt to transport and move, by means of transportation or otherwise, certain aliens

who entered and remained in the United States in violation of law, knowing and in reckless disregard

of the fact that said aliens came to, entered, and remained in the United States in violation of law,

and in furtherance of such violation of law.

      A violation of Title 8, United States Code, Section 1324(a)(l)(A)(v)(I) and (B)(i).
             Case 4:21-cr-00156-DC Document 1 Filed 03/11/21 Page 2 of 3




                                             COUNT TWO
                               [8 U.S.C. § 1324(a)(1)(A)(v)(II) & (B)(ii)J

       From on or about July 12, 2020, to on or about August 15, 2020 in the Western District of

 Texas, the Defendants,

                                    1. MARIA SOCORRO AVILA, and
                                       2. CORNELIA SHIREY,

 did aid and abet the commission of the following offense against the United States: to transport and

 move, and attempt to transport and move, by means of transportation or otherwise, certain aliens

 who entered and remained in the United States in violation of law, knowing and in reckless disregard

 of the fact that said aliens came to, entered, and remained in the United States in violation of law,

 and in furtherance of such violation of law.

      A violation of Title 8, United States Code, Section 1 324(a)(1 )(A)(v)(1I) and (B)(ii).

                NOTICE OF GOVERNMENT'S DEMAND FOR FORFEITURE
                             [See Fed. R. Crim. P. 32.2]


                   Transportation of Aliens Violation and Forfeiture Statutes
                    [Title 8 U.S.C. § 1324(a)(1)(A)(ii) and (B)(i) subject to
       forfeiture pursuant to Title 18 U.S.C. § 982(a)(6)(A) and Title 8 U.S.C. § 1324(b),
                made applicable to criminal forfeiture by Title 28 U.S.C. 2461(c)]
     As a result of the foregoing criminal violations set forth above, the United States of America

gives notice to the Defendants of its intent to seek the forfeiture of any property upon conviction and

as part of any sentence pursuant to Fed. R. Crim. P. 32.2, Title 18 U.S.C.       982(a)(6)(A) and Title    8
                                                                             §

U.S.C. § 1324(b), made applicable to criminal forfeiture by Title 28 U.S.C.           246 1(c), which state,
                                                                                  §

in pertinent part, the following:

        Title 18 U.S.C. § 982. Criminal forfeiture
       (a)(6)(A) The court, in imposing sentence on a person convicted of a violation of, or
       conspiracy to violate, section 274(a). . . of the Immigration and Nationality Act. . . shall
       order that the person forfeit to the United States, regardless of any provision of State
       law
           (i) any conveyance, including any vessel, vehicle, or aircraft used in the commission
           of the offense of which the person is convicted; and
         Case 4:21-cr-00156-DC Document 1 Filed 03/11/21 Page 3 of 3



        (ii) any property real or personal
             (I) that constitutes, or is derived from or is traceable to the proceeds obtained
             directly or indirectly from the commission of the offense of which the person is
             convicted; or
             (II) that is used to facilitate, or is intended to be used to facilitate, the commission
             of the offense of which the person is convicted.

    Title 8 U.S.C.   § 1324. Bringing in and harboring certain aliens
     (b) Seizure and forfeiture.
         (1) In general. Any conveyance.. .that has been or is being used in the commission of a
         violation of subsection (a), the gross proceeds of such violation, and any property
         traceable to such conveyance or proceeds, shall be seized and subject to forfeiture.



                                                A TRUE BILL.
                                                                            y the

                                                FOREPERSON OF THE GRAND JURY
ASHLEY C. HOFF



          R. MENDOZA
         .S. Attorney
